DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The instant application is a continuation-in-part of application 15/951057.  However, the independent claims, and hence all claims, are not fully supported by the parent application.  Thus, the effective filing date of the claims is 22 February 2021 (see MPEP 2139.01 (B)).  Consequently, US 2018/0229080, the pre-grant publication of application 15/951097, which was published more than a year before the filing date of the instant application, is available as prior art against the claimed invention.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the obtained current data” at like 9 of the claim.  There is a lack of antecedent basis for this limitation in the claim.  Examiner understands that the limitation refers back to “obtaining real-time data.”  However, the limitation should be referred to consistently for the sake of clarity. Appropriate correction is required.
Claim 2 is similarly objected to for reciting “wherein obtaining the current data further comprises” although there is no limitation recited as “obtaining the current data” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The word leads to particularly unclear claim language because it is applied to a range and leaves in doubt what the actual limits of the claimed range are if only approximate ones have been explicitly recited.

Claims 10 and 19 recite the limitation "the server" in line 4 of pg. 54 and the penultimate line of pg. 55, respectively.  There is insufficient antecedent basis for this 
Claims 11-18 and 20-26 are indefinite because they depend on one of claims 10 or 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9-15, 17-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US PGPub 20180229080 – cited in IDS) in view of Elkabetz et al. (US PGPub 20170371074).

Regarding claim 1, Martin teaches a computer-implemented method of determining an impact of weather parameters on a flight of a ball at an outdoor sports venue (Abstract and claim 1), the method comprising: 
providing a digital model of the outdoor sports venue to a processor (model for predicting the flight of a ball at a given stadium is created … no two baseball stadiums … will have the exact same model, [0027]; model that produces 3D wind vectors at grid-points above the field across the entire stadium, [0097]); since the model if for a “given” stadium and clearly has features that change depending on stadium, it can be considered a “model “of the outdoor sports venue, and grid points across an entire stadium indicates at least some rough model of the stadium
at the processor, obtaining real-time data for at least one weather parameter (embodiment being used in real-time … weather parameters can be received by the server or other processor, [0053]; current weather conditions in real-time, [0094]) at or near the outdoor sports venue, wherein the at least one weather parameter is wind (current data for weather parameters, including wind, Abstract; five weather parameters … wind, [0028]; horizontal wind speed, wind direction, [0053]), and wherein obtaining the real-time data comprises receiving the real-time data from a wireless communication network (weather data … transmitted, preferably wirelessly, [0024]), the wireless communication network collecting the real-time data sourced from cellular transmission signals (data transfer systems include cell modems, [0019]);
at the processor, inputting the obtained current data for the at least one weather parameter into a computational fluid dynamics (CFD) model (wind measurements by the wind sensors are used as inputs into a CFD model, [0097]); 
at the processor, using the CFD model with the inputted current data and the digital model of the outdoor sports venue to produce three-dimensional wind vectors at grid-points in the digital model of the outdoor sports venue (3D wind vectors at grid-points above the field across the entire stadium, [0097]); 
3D wind vectors are used as inputs into the trajectory model … calculates the distance and direction that a given ball will travel under current weather conditions, [0097]); and 
displaying on a screen the calculated trajectory of the ball or calculations based on the calculated trajectory of the ball (flight of the ball is calculates and important variables are output and displayed on screen … calculated fly ball length, [0066]; visual graph of the ball flight can be displayed on a screen, [0067]; displaying on a screen the calculated flight of the ball, claim 1).
Martin does not teach that the real-time data sourced from cellular transmission signals includes signal attenuation information.
Elkabetz teaches obtaining a data set from a cellular network that includes signal attenuation information ([0038]).  Elkabetz further explains that signals attenuate when passing through precipitation and this attenuation information can be used to provide precipitation maps from “real-time” equipment ([0081]) and indicates that cellular microwave link attenuation may provide more accurate precipitation estimates than radar-based methods ([0133]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention to modify Martin such that the real-time data sourced from cellular transmission signals includes signal attenuation information.  Use of signal attenuation information from cellular transmission signal was a recognized art 

Regarding claim 2, the combination of Martin and Elkabetz makes obvious the method of claim 1, wherein obtaining the current data further comprises receiving the current data from at least one weather sensor positioned at or near the outdoor sports venue (Martin, claim 5).

Regarding claim 3, the combination of Martin and Elkabetz makes obvious the method of claim 2, wherein the at least one weather sensor comprises at least one of a LiDAR device, a SODAR device, and an anemometer (Martin, [0095] and claim 8).

Regarding claim 4, the combination of Martin and Elkabetz makes obvious the method of claim 3, wherein the at least one weather sensor comprises at least one weather sensor positioned about 1/8-1/2 mile upstream of the outdoor sports venue for obtaining wind data (Martin, [0095] and claim 9).

Regarding claim 5, the combination of Martin and Elkabetz makes obvious the method of claim 1, wherein the at least one weather parameter further includes humidity, barometric pressure, and temperature (Martin, claim 1 and claim 3).

Regarding claim 6, the combination of Martin and Elkabetz makes obvious the method of claim 1, wherein the at least one weather parameter further includes precipitation (rain, Martin, Abstract and claim 4).

Regarding claim 8, the combination of Martin and Elkabetz makes obvious the method of claim 1.  The combination does not teach that the digital model of the outdoor sports venue include surroundings of the outdoor sports venue, wherein the surroundings include a radius that is about 2-20 times the length or diameter of the venue.
However, Martin teaches that wind sensors may be positioned a distance of 1/8-1/2 mile from the sports venue ([0096]) and notes that the relied upon wind data of the CFD model are collected outside the stadium ([0098]) and linearly interpolated to the position of the ball ([0099]).  Since the measurements used to create the model include measurements of the surroundings, it would have been obvious that the model itself would include the surroundings to more thoroughly model the space in which the ball is moving.  One of the possible venues for Martin is a football stadium ([0026]).  A football field has a known length of 120 yards or 0.068 miles.  Twice the length of a football field is 0.136 miles, which is close to 0.125 or 1/8 mile, while a half mile is between 7 and a 8 football field lengths.  Thus, using the range of sensor measurements obtained in Martin, a radius between 2-20 times the length of the venue would predictably be modeled.


Regarding claim 9, the combination of Martin and Elkabetz makes obvious the method of claim 1, wherein the outdoor sports venue is a baseball stadium (Martin, [0020]), a football stadium (Martin, [0026]), a golf course (Martin, [0026]), a cricket stadium, or a volleyball court.

Regarding claim 10, Martin discloses a system comprising: 
a data storage that contains wind model data for the outdoor sports venue (claim 12); 
at least one processor (160, Figs. 1A and 1B; claim 12), wherein at least one processor contains a digital model of the outdoor sports venue (model for predicting the flight of a ball at a given stadium is created … no two baseball stadiums … will have the exact same model, [0027]; model that produces 3D wind vectors at grid-points above the field across the entire stadium, [0097]); since the model if for a “given” stadium and clearly has features that change depending on stadium, it can be considered a “model “of the outdoor sports venue, and grid points across an entire stadium indicates at least some rough model of the stadium
and a machine-readable medium (claim 12) including instructions stored therein, which when executed by the at least one processor, causes the at least one processor to perform operations in real-time comprising: 
at the server, obtaining current weather data comprising wind data (current data for weather parameters, including wind, Abstract; five weather parameters … wind, [0028]; horizontal wind speed, wind direction, [0053]), wherein obtaining current weather data comprises receiving the current weather data from a wireless communication network (weather data … transmitted, preferably wirelessly, [0024]), the wireless communication network collecting the real- time data sourced from cellular transmission signals (data transfer systems include cell modems, [0019]; current weather conditions in real-time, [0094]); 
at the server, calculating a trajectory of a ball at the outdoor sports venue, using the wind model data and the current weather data, taking into account impact of current weather conditions on movement of the ball at the outdoor sports venue based on the obtained current weather data for current weather parameters (3D wind vectors are used as inputs into the trajectory model … calculates the distance and direction that a given ball will travel under current weather conditions, [0097]); and 
a display (displayed on a screen, [0030]) for outputting in real time the calculated trajectory of the ball or calculations based on the calculated trajectory of the ball (flight of the ball is calculated and important variables are output and displayed on screen … calculated fly ball length, [0066]; visual graph of the ball flight can be displayed on a screen, [0067]; displaying on a screen the calculated flight of the ball, claim 1).
Martin does not teach that the real-time data sourced from cellular transmission signals includes signal attenuation information.
Elkabetz teaches obtaining a data set from a cellular network that includes signal attenuation information ([0038]).  Elkabetz further explains that signals attenuate when passing through precipitation and this attenuation information can be used to provide precipitation maps from “real-time” equipment ([0081]) and indicates that cellular microwave link attenuation may provide more accurate precipitation estimates than radar-based methods ([0133]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention to modify Martin such that the real-time data sourced from cellular transmission signals includes signal attenuation information.  Use of signal attenuation information from cellular transmission signal was a recognized art known method for real-time determination of weather, such as precipitation.  Use of such a method in the context of Martin would have been obvious as a suitable substitute method yielding predictable results with the obvious benefit of potentially producing more accurate precipitation estimates to further aid in estimating the effect of weather on the flight of a ball.

Regarding claim 11, the combination of Martin and Elkabetz makes obvious the system of claim 10, further comprising at least one wind sensor positioned at or near an 

Regarding claim 12, the combination of Martin and Elkabetz makes obvious the system of claim 11, wherein the at least one wind sensor comprises at least one of a LiDAR device, a SODAR device, and an anemometer (Martin, [0095] and claim 8).

Regarding claim 13, the combination of Martin and Elkabetz makes obvious the system of claim 10, further comprising at least one temperature sensor (thermometers, Martin, [0019]; claim 13) and at least one of a humidity sensor (Martin, [0019]; relative humidity sensor, claim 12) and a barometric pressure sensor (barometers, Martin, [0019]; claim 13).

Regarding claim 14, the combination of Martin and Elkabetz makes obvious the system of claim 10, wherein calculating the trajectory comprises using a computational fluid dynamics model that generates three-dimensional wind vectors within the outdoor sports venue (CFD model the produces 3D wind vectors at grid-points above the field across the entire stadium, [0097]).

Regarding claim 15, the combination of Martin and Elkabetz makes obvious the system of claim 14, further comprising a wind sensor positioned at least 1/8 mile upstream of the outdoor sports venue (Martin, [0095] and claim 9).

Regarding claim 17, the combination of Martin and Elkabetz makes obvious the system of claim 10, wherein the outdoor sports venue is a baseball stadium (Martin, [0020]), a football stadium (Martin, [0026]), a golf course (Martin, [0026]), a cricket stadium, or a volleyball court.

Regarding claim 18, the combination of Martin and X makes obvious the system of claim 10, wherein the system further comprises a data storage containing historical wind data for a location  at or near an outdoor sports venue (data storage that contains historical data for weather parameters, for at least one location at the outside sports venue, Martin, claim 1), wherein determining an impact of current weather conditions on movement of the ball at the outdoor sports venue comprises determining a contribution of current wind based on one of actual measured wind speed and a historical average wind speed (historical weather data collected at the site, an “average day” is established, Martin, [0027]; calculating a historical average for each of the weather parameters based on the historical data, claim 1; calculating a distance of the flight of the ball based on the obtained current data … and on the average … based on the historical data, claim 1; equation (21), [0122]).

Regarding claim 19, A system comprising: 
a data storage containing historical wind data for a location at or near an outdoor sports venue (claim 12); 
a data storage that contains wind model data for the outdoor sports venue (claim 12); 
model for predicting the flight of a ball at a given stadium is created … no two baseball stadiums … will have the exact same model, [0027]; model that produces 3D wind vectors at grid-points above the field across the entire stadium, [0097]); since the model if for a “given” stadium and clearly has features that change depending on stadium, it can be considered a “model “of the outdoor sports venue, and grid points across an entire stadium indicates at least some rough model of the stadium
and a machine-readable medium (claim 12) including instructions stored therein, which when executed by the one or more processors, causes the one or more processors to perform operations in real-time comprising: 
at the server, obtaining current weather data comprising wind data (current data for weather parameters, including wind, Abstract; five weather parameters … wind, [0028]; horizontal wind speed, wind direction, [0053]), wherein obtaining current weather data comprises receiving the current weather data from at least one wind sensor (weather data collected by the weather sensors … are transmitted, [0024])  positioned at or near an outdoor sports venue (claim 12) and if the server stops receiving current weather data from any wind sensor positioned at or near an outdoor sports venue, obtaining current weather data from a wireless communication network (weather data … transmitted, preferably wirelessly, [0024]), the wireless communication network collecting the real-time data sourced from cellular transmission signals (data transfer systems include cell modems, [0019]; current weather conditions in real-time, [0094]); this is a contingent limitation and the system is capable of performing it, so the limitation is met
at the server, calculating a trajectory of a ball at the outdoor sports venue, using the wind model data and current weather data, taking into account impact of current weather conditions on movement of the ball at the outdoor sports venue based on the obtained current weather data for current weather parameters (3D wind vectors are used as inputs into the trajectory model … calculates the distance and direction that a given ball will travel under current weather conditions, [0097]); and 
a display (displayed on a screen, [0030]) for outputting in real time the calculated trajectory of the ball or calculations based on the calculated trajectory of the ball (flight of the ball is calculated and important variables are output and displayed on screen … calculated fly ball length, [0066]; visual graph of the ball flight can be displayed on a screen, [0067]; displaying on a screen the calculated flight of the ball, claim 1).
Martin does not teach that the real-time data sourced from cellular transmission signals includes signal attenuation information.
Elkabetz teaches obtaining a data set from a cellular network that includes signal attenuation information ([0038]).  Elkabetz further explains that signals attenuate when passing through precipitation and this attenuation information can be used to provide precipitation maps from “real-time” equipment ([0081]) and indicates that cellular microwave link attenuation may provide more accurate precipitation estimates than radar-based methods ([0133]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention to modify Martin such that the real-time data 

Regarding claim 20, the combination of Martin and Elkabetz makes obvious the system of claim 19, wherein calculating the trajectory of the ball comprises using a computational fluid dynamics model that generates three-dimensional wind vectors within the outdoor sports venue (CFD model the produces 3D wind vectors at grid-points above the field across the entire stadium, [0097]).

Regarding claim 21, the combination of Martin and Elkabetz makes obvious the system of claim 20, further comprising a wind sensor positioned at least 1/8 mile upstream of the outdoor sports venue  (Martin, [0095] and claim 9).

Regarding claim 26, the combination of Martin and Elkabetz makes obvious the system of claim 19, wherein the display is capable of displaying the calculated trajectory of the ball as compared to a trajectory of the ball without weather impact (visual graph of the ball flight can be displayed on a screen, Martin, [0067]; displaying on a screen the calculated flight of the ball, Martin, claim 1).  The display screen of Martin displays trajectories, so it is certainly capable of displaying the calculated trajectory as compared to any other trajectory, including the of the ball without weather impact.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Elkabetz as applied to claim 1 above, and further in view of Fostick (US PGPub 20020143729).

Regarding claim 7, The combination of Martin and Elkabetz makes obvious the method of claim 1.  The combination does not necessarily teach that the digital model is a computer aided design (CAD) model.
Fostick teaches modeling a golf course using CAD tools ([0033]) in the context of a system that also makes use of meteorological data such as wind speed and the distance a user can strike a golf ball ([0030]).  Fostick teaches that CAD allows for easy insertion of topographical and geographical information, such as present condition of the greens ([0033]).  Such information could be useful where the method of Martin is applied to golf courses to better incorporate all effects influencing ball trajectory.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the digital model is a computer aided design (CAD) model.  One would have been motivated to use a CAD model for easy insertion of information, such as topographical and geographical information, that may influence ball trajectory.

s 16, 24, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Elkabetz as applied to claims 10 and 19 above, and further in view of Tang et al. (US PGPub  20200018666).

Regarding claims 16 and 24, the combination of Martin and Elkabetz makes obvious the systems of claims 10 and 19, respectively.  The combination does not necessarily teach calculating the trajectory comprises using a log wind profile to generate a wind profile at the outdoor sports venue.
However, using a log wind profile is commonly known in the art to estimate vertical wind speed.  For example, Tang teaches using a logarithmic law of vertical wind profile to determine change of average wind speed in a vertical direction ([0031]).  Thus, it would have been obvious to use a well-known law to determine wind speed in locations along the predicted ball trajectory where no measurement exists (e.g. to interpolate between or extrapolate beyond the measurement points) when calculating the trajectory in order to help obtain an accurate calculation of trajectory.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention to modify the described combination such that calculating the trajectory comprises using a log wind profile to generate a wind profile at the outdoor sports venue.  Use of a log wind profile would have predictably yielded accurate calculations for points along the trajectory for which there is no wind measurement.

Regarding claim 25, the combination of Martin, Elkabetz, and Tang makes obvious the system of claim 24, wherein the outdoor sports venue is a golf course (Martin, [0105]) or outdoor volleyball court.

Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 is allowable over the prior art, because no teaching of “the digital model of the outdoor sports venue comprises a plurality of rectangles, each rectangle representing a segment of a golf hole and each rectangle being characterized based on how the rectangle is bounded by canopy, and wherein the computational fluid dynamics model uses linear interpolation to map velocity components from an end of one rectangle to a beginning of a next rectangle” is found in the prior art.
Claim 23 depends on claim 22 and allowable over the prior art for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIAM R CASEY/Examiner, Art Unit 2862

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864